

117 HR 2696 IH: Transportation Workforce Centers of Excellence Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2696IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Langevin (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to designate certain consortia as Community and Technical College Centers of Excellence in Transportation Workforce Training, and for other purposes.1.Short titleThis Act may be cited as the Transportation Workforce Centers of Excellence Act. 2.Centers of excellence in transportation workforce training(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Education and the Secretary of Labor, shall designate in accordance with subsection (b) certain consortia of 2-year institutions of higher education as Community and Technical College Centers of Excellence in Transportation Workforce Training (in this section referred to as Centers of Excellence).(b)Criteria for designationThe Secretary of Transportation shall designate as a Center of Excellence under subsection (a) a consortium the Secretary determines has a demonstrated ability to—(1)address education and training related to careers in transportation sectors; and(2)carry out the following activities:(A)Developing and implementing career pathways and programs of study that lead to recognized postsecondary credentials in transportation sectors.(B)Providing on-the-job training or work-based learning opportunities in transportation sectors.(C)Developing dual or concurrent enrollment programs to provide education and training opportunities to secondary school students.(D)Providing education and training related to emerging technologies in transportation sectors.(E)Partnering with employers, labor organizations, local workforce development boards, State workforce development boards, State educational agencies, and eligible agencies to address education and training related to careers in transportation sectors.(F)Providing outreach and career counseling to increase participation in transportation sectors.(c)CollaborationTo address education and training related to careers in transportation sectors, Centers of Excellence may seek to collaborate with institutions receiving grants under section 5505 of title 49, United States Code.(d)Grants to centers of excellence(1)In generalThe Secretary shall establish a program (in this subsection referred to as the Program) to award grants on a competitive basis, as determined by the Secretary, to Centers of Excellence to address education and training related to careers in transportation sectors.(2)Eligible projectsGrant funds awarded under the Program may only be used for a project that facilitates an activity specified in subsection (b).(3)ApplicationsTo be eligible for a grant under the Program, a Center of Excellence designated under subsection (a) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(4)Limitations on grants(A)Limitation on amountThe amount of a grant under the Program may not exceed $2,000,000.(B)Limitation on Federal shareThe Federal share of the cost of a project carried out by a grant under the Program may not exceed 50 percent.(5)ReportEach recipient of a grant under the Program shall submit to the Secretary a report in such form, at such time, and containing such information as the Secretary determines appropriate to evaluate the grant, including the following:(A)Information relating to the use of grant funds awarded to the recipient under the Program.(B)An evaluation of each project carried out with such grant funds, including the following:(i)The percentage, and median earnings, of individuals participating in or benefitting from the project (in this section referred to as participants) who are in unsubsidized employment 90 days after exit from the project.(ii)The percentage of participants who are in unsubsidized employment 180 days after exit from the project.(iii)The percentage of participants who obtain a recognized postsecondary credential, or a secondary school diploma or recognized equivalent, during the project or within 1 year after exit from the project.(iv)The percentage of participants who, during the project—(I)enrolled in an education or training program that leads to a recognized postsecondary credential or employment; or(II)developed skills necessary to receive such credential or employment.(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2022 through 2026.(e)DefinitionsIn this section:(1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Eligible agencyThe term eligible agency has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)Local workforce development boardThe term local workforce development board means a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122). (6)On-the-job trainingThe term on-the-job training has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(7)Program of studyThe term program of study has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(9)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(10)State workforce development boardThe term State workforce development board means a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111). (11)Transportation sectorThe term transportation sector means an industry sector that is involved in the manufacturing, operation, inspection, logistics, design, or engineering of equipment, materials, technologies, or infrastructure related to transportation (including surface, transit, railway, aviation, and maritime transportation).(12)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).